Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Pub No. 20200389938 A1) in view of Nacer et al. (U.S. Pub No. 2018/0103426 A1).


1. Ogawa teaches a communication system comprising: a terminal configured to perform a predetermined operation and including a processor, a memory,  a first communication device configured to transmit first information relating to the predetermined operation by a first communication method , a second communication device configured to transmit second information by a second communication method [fig 14, par 0155-0158, three types of communication modules including Wi-Fi, carrier's LPWA, and non-carrier's LPWA, and clouds that house the respective communication systems. Here, communication module 101A corresponds to the Wi-Fi communication module, communication module 101B corresponds to the carrier's LPWA communication module, and communication module 101C corresponds to the non-carrier communication module. The "cloud for housing carrier's LPWA" refers to a cloud that houses apparatus 10 that is connected to the home-appliance cloud via the carrier LPWA communication module. The "cloud for housing non-carrier's LPWA" refers to a cloud that houses apparatus 10 that is connected to the home-appliance cloud via the non-carrier LPWA communication module], a primary power source connected to the first communication device and the second communication device and configured to power the first communication device [par 0132, 0137, These modules correspond to function module 107. In general, large-sized home appliances such as a refrigerator or an air conditioner are configured to connect to an external power source via power source 109] and the second communication device and a secondary power source connected to only the second communication device, among the first communication device and the first communication device [par 0133, 0143, Battery 110 is a cell that supplies power to, for example, communication module 101. Battery 110 may be a primary battery or may be a secondary battery. In recent years, the technology called LPWA has appeared, which provides a low communication speed, but enables connection to networks with low power consumption. LPWA allows apparatus 10 that includes battery 110 separately from the external power source to carry out minimum communication even if the apparatus is not connected to the external power source]; and a server apparatus configured to receive the first information transmitted from the terminal and receive the second information from the terminal [par 0143, The connection to the Internet allows the apparatus to transmit various types of information collected by controller 104 to the server, or in contrast, to acquire information necessary for the control of apparatus 10 from the server], wherein the second communication method has a higher frequency and a lower strength than the first communication method[par 0094, 0096, 0100, By setting channel spacing to be same as that in GSM, i.e., 200 kHz, NB-IoT facilitates the operation of substitution into GSM channels. NB-IoT has improved its sensitivity point by reducing the uplink peak rate to a value as low as 62.5 kbps and by storing and receiving data through multiple repetitions of transmission (64 times). LTE-M is a technology that derives from the LTE (4G) technology and carries out communication using minimum channel spacing (1.4 MHz) for LTE. Since LTE-M is compliant with an LTE slot configuration, it can be operated by mixing its communication slots with conventional LTE communication slots. LoRa uses conventional low-power wireless bands (ISM bands), but has improved its receiving sensitivity through ultra-low-rate modulation. Special spread modulation, called LoRa chirp modulation, is used as the method for realizing ultra-low-rate modulation. LoRa chirp modulation is characterized by achieving a low transmission rate of 250 bps and a spread band of 125 kHz], transmits a signal to the second power source to start power supply to the second communication device [par 0143, In recent years, the technology called LPWA has appeared, which provides a low communication speed, but enables connection to networks with low power consumption. LPWA allows apparatus 10 that includes battery 110 separately from the external power source to carry out minimum communication even if the apparatus is not connected to the external power source], and wherein the server apparatus is configured to determines determine whether the par 0006, an acquirer that acquires communication information that indicates, for each of the plurality of communication modules, whether communication with the server via the communication modules is possible, an identifier that identifies a specific communication module from among the plurality of communication modules, the specific communication module being indicated by the communication information as being a communication module via which communication is possible, and being selected based on the characteristic, and a controller that causes the specific communication module identified by the identifier to connect to the server to enable communication].
 	Ogawa fail to show wherein the second information transmitted from the second communication device includes information indicating a status of the primary power source, wherein the terminal is configured to, upon determining there is a failure in the primary power source, causes the primary power source to stop powering the second communication device and transmits a signal to the second power source to start power supply to the second communication device.
 	In an analogous art Nacer show wherein the second information transmitted from the second communication device includes information indicating a status of the primary power source [par 0039,  the signal strength of the wireless signal may relate to transmitter (e.g., base station 220) power output as received by UE 210 (e.g., expressed as decibels to milliwatts (dBm)). In some implementations, the wireless signal may include an electromagnetic signal, such as a radio frequency (RF) signal, a Wi-Fi signal, a Bluetooth signal, and/or the like. In some implementations, a charge level may relate to a capacity of a battery of UE 210 expressed as a percentage of maximum capacity], wherein the terminal is configured to, upon determining there is a failure in the primary power source, causes the primary power source to stop powering the second communication device [par 0062, UE 210 may reconfigure the parameter and/or the setting based on determining whether the signal strength and/or the charge level satisfy the threshold. For example, UE 210 may reconfigure the parameter and/or the setting based on the signal strength and/or the charge level satisfying the threshold. Conversely, and as another example, UE 210 may not reconfigure the parameter and/or the setting based on the signal strength and/or the charge level failing to satisfy the threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa and Nacer because this allows a UE to configure to operate according to a particular UE category or device category (e.g., a third generation partnership project (3GPP) UE category) based on a signal strength of a wireless signal received by the UE and/or a charge level of a battery of the UE satisfying a threshold.


2. Ogawa and Nacer discloses the communication system according to claim 1, wherein the second information includes information indicating statuses of devices forming the terminal, when the server apparatus determines that the first information is not normally received, the server apparatus determines whether there is abnormality in the communication status of the terminal based on the received second information [par 0141, Displays of conventional apparatuses have provided only a minimum display, such as a display indicating abnormal conditions or a display indicating the presence or absence of the passage of current, by a limited method such as using a plurality of lamps or a several-digit number for display], and when the server apparatus determines that there is abnormality in the communication status, the server apparatus outputs information indicating there is the abnormality in the communication status [par 0232, the speed of response from corresponding applications may decrease due to a low communication speed of non- carrier's LPWA, or in the event of emergency such as the occurrence of a failure in apparatus 10, large amounts of time may be required to provide a notification indicating, for example, failure conditions of apparatus 10, to the home-appliance cloud. That is, a delay will occur in customer support of apparatus 10 or the detection of a failure on the user side of apparatus 10].


3. Ogawa and Nacer provides the communication system according to claim 1, further comprising a base station configured to receive the information transmitted by the terminal and transfer the information to the server apparatus [Ogawa, par 0273, The short-distance communication module establishes a communication like with a base station (access point) deployed in a home and communicates with the base station, and a communication channel from the base station to the server is assumed to be prepared separately by the user], wherein when the server apparatus determines that the first information is not normally received from the base station, the server apparatus determines whether a cause of abnormality in communication of the terminal is in the par 0141, The displays have also performed simple operations such as providing a quick-freezing instruction or performing a reset operation under abnormal conditions, with use of only several buttons], when the server apparatus determines that the cause of the abnormality in the communication of the terminal is in the base station, the server apparatus transmits predetermined control information to the base station [par 0232, in the event of emergency such as the occurrence of a failure in apparatus 10, large amounts of time may be required to provide a notification indicating, for example, failure conditions of apparatus 10, to the home-appliance cloud. That is, a delay will occur in customer support of apparatus 10 or the detection of a failure on the user side of apparatus 10],
and the base station controls itself based on the received control information [par 0017,
These is a further advantage in that the cost required for communication from the apparatus to the base station is reduced to zero or a relatively small figure. Using relatively high-speed and relatively low-power-consuming communication allows the
apparatus to be more appropriately connected to and controlled by the control cloud].


7. Ogawa and Nacer illustrate the communication system according to claim 1, further comprising a base station configured to receive the information transmitted by the terminal and transfer the information to the server apparatus, wherein when the server apparatus determines that the first information is normally received from the terminal, the server apparatus determines whether reception of the first information in a predetermined period before and after the determination is stable [Ogawa, par 0194,
Carrier's LPWA is ON (SIM is ON) and enables communication during predetermined time periods, whereas it is OFF (SIM is OFF) and disables communication (disables data transmission and reception) during time periods other than the predetermined time periods], when the server apparatus determines that the reception of the first information in the predetermined period before and after the determination is unstable, the server apparatus transmits, to the base station, a control signal which causes the base station to perform transmission of the first information with a channel used for transmission and reception of the first information changed to a plurality of new divided channels [par 0094, By setting channel spacing to be same as that in GSM, i.e., 200 kHz, NB-loT facilitates the operation of substitution into GSM channels. NB-loT has improved its sensitivity point by reducing the uplink peak rate to a value as low as 62.5 kbps and by storing and receiving data through multiple repetitions of transmission (64
times)], and the base station controls itself based on the received control information [par 0017, These is a further advantage in that the cost required for communication from the apparatus to the base station is reduced to zero or a relatively small figure.
Using relatively high-speed and relatively low-power-consuming communication allows the apparatus to be more appropriately connected to and controlled by the control cloud].


9. Ogawa and Nacer provide the communication system according to claim 1, wherein the terminal determines whether the terminal is able to transmit the first information, and when determining that the terminal is able to transmit the first information, the terminal Ogawa, par 0026, The apparatus includes a plurality of wireless communication modules for connecting the apparatus to a server that manages the apparatus, via a plurality of networks different from one another, and a storage that stores, for each of the plurality of networks, a characteristic regarding communication via the network. The communication method includes acquiring communication information that indicates, for each of the plurality of communication modules, whether communication with the server via the communication module is possible, identifying a specific communication module from among the plurality of communication modules, the specific communication module being indicated by the communication information as being a communication module via which communication is possible, and being selected based on the characteristic, and connecting the specific communication module identified in the
identifying to the server to enable communication].


12. Ogawa teaches a communication method performed in a communication system including a terminal which performs a predetermined operation and which includes a processor, a memory, and a first communication device configured to transmit first information relating to the predetermined operation by a first communication method, a second communication device configured to transmit second information by a second fig 14, par 0155-0158, three types of communication modules including Wi-Fi, carrier's LPWA, and non-carrier's LPWA, and clouds that house the respective communication systems. Here, communication module 101A corresponds to the Wi-Fi communication module, communication module 101B corresponds to the carrier's LPWA communication module, and communication module 101C corresponds to the non-carrier communication module. The "cloud for housing carrier's LPWA" refers to a cloud that houses apparatus 10 that is connected to the home-appliance cloud via the carrier LPWA communication module. The "cloud for housing non-carrier's LPWA" refers to a cloud that houses apparatus 10 that is connected to the home-appliance cloud via the non-carrier LPWA communication module], a primary power source connected to the first communication device and the second communication device and configured to power the first communication device and the second communication device par 0132, 0137, These modules correspond to function module 107. In general, large-sized home appliances such as a refrigerator or an air conditioner are configured to connect to an external power source via power source 109], and a secondary power source connected to only the second communication device, among the first communication device and the first communication device, [par 0133, 0143, Battery 110 is a cell that supplies power to, for example, communication module 101. Battery 110 may be a primary battery or may be a secondary battery. In recent years, the technology called LPWA has appeared, which provides a low communication speed, but enables connection to networks with low power consumption. LPWA allows apparatus 10 that includes battery 110 separately from the external power source to carry out minimum communication even if the apparatus is not connected to the external power source], and a server apparatus which receives the first information and the second information transmitted from the terminal wherein the second information transmitted from the second communication device includes information indicating a status of the primary power source[par 0143, The connection to the Internet allows the apparatus to transmit various types of information collected by controller 104 to the server, or in contrast, to acquire information necessary for the control of apparatus 10 from the server], wherein the second communication method has a higher frequency and a lower strength than the first communication method[par 0094, 0096, 0100, By setting channel spacing to be same as that in GSM, i.e., 200 kHz, NB-IoT facilitates the operation of substitution into GSM channels. NB-IoT has improved its sensitivity point by reducing the uplink peak rate to a value as low as 62.5 kbps and by storing and receiving data through multiple repetitions of transmission (64 times). LTE-M is a technology that derives from the LTE (4G) technology and carries out communication using minimum channel spacing (1.4 MHz) for LTE. Since LTE-M is compliant with an LTE slot configuration, it can be operated by mixing its communication slots with conventional LTE communication slots. LoRa uses conventional low-power wireless bands (ISM bands), but has improved its receiving sensitivity through ultra-low-rate modulation. Special spread modulation, called LoRa chirp modulation, is used as the method for realizing ultra-low-rate modulation. LoRa chirp modulation is characterized by achieving a low transmission rate of 250 bps and a spread band of 125 kHz], transmits a signal to the second power source to start power supply to the second communication device [par 0143, In recent years, the technology called LPWA has appeared, which provides a low communication speed, but enables connection to networks with low power consumption. LPWA allows apparatus 10 that includes battery 110 separately from the external power source to carry out minimum communication even if the apparatus is not connected to the external power source], causing the server apparatus to determine whether the first information is normally received from the terminal and, and upon when the server apparatus causing the server apparatus to determine whether the first information is normally received from the terminal and, and upon when the server apparatus that the first information is not normally received, performing predetermined processing depending on a communication status of the terminal, which is based on the received second information[par 0006, an acquirer that acquires communication information that indicates, for each of the plurality of communication modules, whether communication with the server via the communication modules is possible, an identifier that identifies a specific communication module from among the plurality of communication modules, the specific communication module being indicated by the communication information as being a communication module via which communication is possible, and being selected based on the characteristic, and a controller that causes the specific communication module identified by the identifier to connect to the server to enable communication].
 	Ogawa fail to show the communication method comprising: determining, by the terminal, there is a failure in the primary power source, and upon determining there is the failure, causing the primary power source to stop powering the second communication device.
 	In an analogous art Nacer show the communication method comprising: determining, by the terminal, there is a failure in the primary power source [par 0039,  the signal strength of the wireless signal may relate to transmitter (e.g., base station 220) power output as received by UE 210 (e.g., expressed as decibels to milliwatts (dBm)). In some implementations, the wireless signal may include an electromagnetic signal, such as a radio frequency (RF) signal, a Wi-Fi signal, a Bluetooth signal, and/or the like. In some implementations, a charge level may relate to a capacity of a battery of UE 210 expressed as a percentage of maximum capacity], and upon determining there is the failure, causing the primary power source to stop powering the second communication device[par 0062, UE 210 may reconfigure the parameter and/or the setting based on determining whether the signal strength and/or the charge level satisfy the threshold. For example, UE 210 may reconfigure the parameter and/or the setting based on the signal strength and/or the charge level satisfying the threshold. Conversely, and as another example, UE 210 may not reconfigure the parameter and/or the setting based on the signal strength and/or the charge level failing to satisfy the threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa and Nacer because this allows a UE to configure to operate according to a particular UE category or device category (e.g., a third generation partnership project (3GPP) UE category) based on a signal strength of a wireless signal received by the UE and/or a charge level of a battery of the UE satisfying a threshold.


[par 0141, Displays of conventional apparatuses have provided only a minimum display, such as a display indicating abnormal conditions or a display indicating the presence or absence of the passage of current, by a limited method such as using a plurality of lamps or a several-digit number for display], when the server apparatus determines that the cause of the abnormality in the communication of the terminal is in the base station, causing the server apparatus to transmit predetermined control information to the base station, and causing the base station to control itself based on the received control information[par 0232, the speed of response from corresponding applications may decrease due to a low communication speed of non-carrier's LPWA, or in the event of emergency such as the occurrence of a failure in apparatus 10, large amounts of time may be required to provide a notification indicating, for example, failure conditions of apparatus 10, to the home-appliance cloud. That is, a delay will occur in customer support of apparatus 10 or the detection of a failure on the user side of apparatus 10].


Ogawa, par 0026, The apparatus includes a plurality of wireless communication modules for connecting the apparatus to a server that manages the apparatus, via a plurality of networks different from one another, and a storage that stores, for each of the plurality of networks, a characteristic regarding communication via the network. The communication method includes acquiring communication information that indicates, for each of the plurality of communication modules, whether communication with the server via the communication module is possible, identifying a specific communication module from among the plurality of communication modules, the specific communication module being indicated by the communication information as being a communication module via which communication is possible, and being selected based on the characteristic, and connecting the specific communication module identified in the identifying to the server to enable communication].

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Pub No. 20200389938 A1) in view of Nacer et al. (U.S. Pub No. . 

4, Ogawa and Nacer provide the communication system according to claim 3, Ogawa and Nacer fail to show wherein when the server apparatus determines that the first information is not normally received from the terminal, the server apparatus determines whether the cause of the abnormality in the communication of the terminal is in the base station by determining whether reception strengths of radio waves received by the terminal in the first communication method and the second communication method are lower than predetermined thresholds, the reception strengths being information indicated in the received second information, and when the server apparatus determines that the reception strengths of the radio waves received by the terminal in the first communication method and the second communication method are lower than the predetermined thresholds, the server apparatus transmits control information which adjusts transmission outputs of the radio waves or a directivity of an antenna, to the base station.
 	In an analogous art NAGAMATSU show wherein when the server apparatus determines that the first information is not normally received from the terminal, the server apparatus determines whether the cause of the abnormality in the communication of the terminal is in the base station by determining whether reception strengths of radio waves received by the terminal in the first communication method and the second communication method are lower than predetermined thresholds [par 0087, In the case where it is determined that the reception strength has been changed from a value less than the threshold to a value equal to or larger than the threshold, the determination unit 114 notifies the control unit 118 of information indicating that the reception strength information has been changed. Further, the determination unit 114 updates the reception strength in the reception strength information to the detected reception strength. For example, the reception strength in the reception strength information may be the reception strength less than the threshold regarding reception out of the transmission range], the reception strengths being information indicated in the received second information, and when the server apparatus determines that the reception strengths of the radio waves received by the terminal in the first communication method and the second communication method are lower than the predetermined thresholds, the server apparatus transmits control information which adjusts transmission outputs of the radio waves or a directivity of an antenna, to the base station[par 0085, In the case where it is determined that the detected reception strength is not equal to or larger than the threshold, the determination unit 114 does not perform information notification with respect to the control unit 118. For example, in the case where a radio wave having the reception strength equal to or larger than the threshold]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa, Nacer, and NAGAMATSU because the combination would provide a communication method, and a program each of which is capable of flexibly controlling operation of the communication apparatus in accordance with a change in communication environment



5. Ogawa and Nacer describes the communication system according to claim 2, wherein the server apparatus outputs information indicating that there is abnormality in the transmission of information by the terminal[par 0232, the speed of response from corresponding applications may decrease due to a low communication speed of non- carrier's LPWA, or in the event of emergency such as the occurrence of a failure in apparatus 10, large amounts of time may be required to provide a notification indicating, for example, failure conditions of apparatus 10, to the home-appliance cloud. That is, a delay will occur in customer support of apparatus 10 or the detection of a failure on the user side of apparatus 10].
 	Ogawa and Nolan fail to show wherein when the server apparatus determines that the first information is not normally received from the terminal, the server apparatus determines whether there is abnormality in the communication status of the terminal by determining whether reception strengths of radio waves received by the terminal in the first communication method and the second communication method are higher than predetermined thresholds, the reception strengths being information indicated in the received second information, and when the server apparatus determines that the reception strengths of the radio waves received by the terminal in the first communication method and the second communication method are higher than the predetermined thresholds, the server apparatus outputs information indicating that there is abnormality in the transmission of information by the terminal.
par 0085, in the case where it is determined that the detected reception strength is not equal to or larger than the threshold, the determination unit 114 does not perform information notification with respect to the control unit 118. For example, in the case where a radio wave having the reception strength equal to or larger than the threshold], the reception strengths being information indicated in the received second information, and when the server apparatus determines that the reception strengths of the radio waves received by the terminal in the first communication method and the second communication method are higher than the predetermined thresholds[par 0087, in the case where it is determined that the reception strength has been changed from a value less than the threshold to a value equal to or larger than the threshold, the determination unit 114 notifies the control unit 118 of information indicating that the reception strength information has been changed. Further, the determination unit 114 updates the reception strength in the reception strength information to the detected reception strength]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa, Nacer, and NAGAMATSU because the combination would provide a communication method, and a program each of which is 



6. Ogawa and Nacer provides the communication system according to claim 2, Ogawa and Nacer fail to show wherein when the server apparatus determines that the first information is not normally received from the terminal and determines that a reception strength of a radio wave received by the terminal in the first communication method is lower than a predetermined threshold and a reception strength of a radio wave received by the terminal in the second communication method is higher than a predetermined threshold, the server apparatus outputs information indicating that a failure has occurred in the communication of the terminal in the first communication method, the reception strengths being information indicated in the second information.
 	In an analogous art NAGAMATSU show wherein when the server apparatus determines that the first information is not normally received from the terminal and determines that a reception strength of a radio wave received by the terminal in the first communication method is lower than a predetermined threshold [par 0082, 0100 the communication module 110-1 has reception strength information of the another communication apparatus 200, and, in the case where the reception strength is changed, the communication module 110-1 may determine that the reception strength information of the another communication apparatus 200 has been changed and transition the state of the AP module 120 to the active state. The reception strength has been changed from a value equal to or larger than the threshold to a value less than the threshold, the communication apparatus], and a reception strength of a radio wave received by the terminal in the second communication method is higher than a predetermined threshold, the server apparatus outputs information indicating that a failure has occurred in the communication of the terminal in the first communication method, the reception strengths being information indicated in the second information [par 0085, For example, in the case where a radio wave having the reception strength
equal to or larger than the threshold is received within a transmission range R2 of the
another communication apparatus 200]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa, Nolan, and NAGAMATSU because the combination would provide a communication method, and a program each of which is capable of flexibly controlling operation of the communication apparatus in accordance with a change in communication environment.


Response to Arguments

However, Ogawa et al. do not disclose “a second communication device configured to transmit second information by a second communication method, a primary power source connected to the first communication device and the second communication device and configured to power the first communication device and the second communication device and a secondary power source 

The examiner respectfully disagree Ogawa shows at least three communication modules having a first, second, and third type of communication in paragraphs 0155-0158, it shows communication modules including Wi-Fi, carrier's LPWA, and non-carrier's LPWA, and clouds that house the respective communication systems.
 	Ogawa further shows a secondary power source connected to only the second communication device in paragraphs 0132, 0137. The power source is shown to receive power from an external power source and supplies the power to constituent elements. 
 	Ogawa shows wherein the second communication method has a higher frequency and a lower strength than the first communication method in paragraphs 0094, 0096, 0100. The paragraph shows LTE-M is a technology that derives from the LTE (4G) technology and carries out communication using minimum channel spacing (1.4 MHz) for LTE, and channel spacing in GSM, i.e., 200 kHz, NB-IoT facilitates the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468